Citation Nr: 1207483	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to bilateral knee disabilities.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to a disability evaluation in excess of 10 percent for right knee chondromalacia, patellofemoral syndrome, status post arthroscopic surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1984 to January 1990 and from October 1992 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and April 2006 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  

In a July 2009 decision, the Board denied the Veteran's claims of entitlement to increased disability evaluations for his bilateral knee disabilities.  The record reflects that the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded this decision back to the Board for readjudication in August 2011.  

The Board further notes that the Veteran was denied entitlement to service connection for a back disability in an April 2006 rating decision, for failure to submit new and material evidence.  The record reflects that the Veteran perfected an appeal of this decision to the Board in July 2006.  However, no action has ever been taken on this appeal.  The configuration of the file suggests that documents associated with this claim were later associated with the claims file - perhaps due to an unincorporated temporary file.  Nonetheless, these records are now part of the file and this issue has clearly been perfected in a timely fashion.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The June 2001 rating decision denying entitlement to service connection for a back disability was not appealed and is, therefore, final.  

2.  New and material evidence having been received, the issue of entitlement to service connection for a back disability is reopened.  

3.  Throughout the pendency of this claim, the Veteran's left knee disability has been manifested by arthritis with pain, resulting in limitation of flexion; it has not been manifested by recurrent subluxation or lateral instability, or removal of or dislocated cartilage.  

4.  Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by arthritis with pain, resulting in a noncompensable degree of limited motion.  

5.  The Veteran's right knee disability has also been manifested by dislocated semilunar cartilage resulting in pain, locking and swelling.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying the Veteran's claim of service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the Veteran's claim of entitlement to a back disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a left knee disability have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260-61 (2011).

4.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260-61 (2011).

5.  The criteria for establishing entitlement to a separate disability evaluation of 20 percent for symptomatology associated with dislocated semilunar cartilage in the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding the claim of whether new and material evidence has been submitted to reopen a back claim, the Board is granting in full the benefit sought on appeal in as far as it is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

As to the Veteran's increased rating claims, proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such information was provided to the Veteran in letters dated November 2003, September 2007 and May 2011.  While not all necessary information was provided to the Veteran prior to the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received numerous VA medical examinations, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence to Reopen a Back Claim

Relevant Laws and Regulations 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The record reflects that the Veteran was originally denied service connection for a back disability in a June 2001 rating decision because there was no evidence of this condition occurring in or being caused by service.  The Veteran did not appeal this decision and it became final.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been submitted.  During VA outpatient treatment in March 2008, the Veteran reported that he suffered from back pain.  It was noted that the Veteran was of the opinion that his service-connected knee disabilities were contributing to his back pain.  

The Veteran was afforded a VA examination of the spine in July 2011.  The Veteran was diagnosed with a chronic lumbar strain.  The examiner indicated that an opinion as to etiology could not be provided as he was not provided with a copy of the claims file.  In a September 2011 addendum, the examiner reviewed the Veteran's claims file and opined that his back disability did not manifest during, or as a result of, active military service.  However, no mention was made regarding the Veteran's assertions that his back disability may be caused by, or aggravated by, his service-connected knee disabilities.  

Considering all of the above evidence, the Board finds that the Veteran's claim must be reopened.  Medical records note the Veteran's assertion that his back disability is secondary to his service-connected knee disabilities.  The record confirms that the Veteran does walk with an antalgic gait as a result of his service-connected knee disorders.  Also, a VA examination has confirmed the presence of a current back disability.  Regrettably no opinion was offered regarding his claim of secondary service connection.  

The claim of entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee disabilities, is reopened.  

Increased Rating Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Degenerative arthritis, which the Veteran has been diagnosed with in the present case, is rated under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent disability evaluation is warranted when there is evidence of slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is warranted when there is evidence of moderate recurrent subluxation or lateral instability; and a 30 percent evaluation is warranted when there is evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011).  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

Relevant Facts

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected degenerative joint disease of the left knee.  The record reflects that the Veteran was granted service connection for his left knee disability in the currently appealed April 2004 rating decision.  A disability rating of 10 percent was assigned under Diagnostic Code 5260, effective as of November 20, 2003.  

The Veteran was granted service connection for his right knee disability in a February 1997 rating decision.  A disability rating of 10 percent was assigned under Diagnostic Code 5257, effective as of January 24, 1997.  VA received the Veteran's claim for an increased disability rating in February 2003.  The diagnostic code under which the Veteran's right knee is rated was changed to Diagnostic Code 5260, due to degenerative arthritis, in an April 2004 rating decision.  However, the 10 percent disability evaluation was continued.  

A timely notice of disagreement was received from the Veteran in May 2004, but the 10 percent disability evaluations were continued in a July 2004 statement of the case.  The Veteran appealed this decision to the Board in August 2004.  

The record reflects that, prior to submitting his claim, the Veteran sought treatment for his left knee in April 2003.  The Veteran reported having recurrent knee pain with giving way and swelling of the left knee.  A magnetic resonance image (MRI) of the left knee was taken in May 2003 and interpreted to reveal degenerative joint disease of the left knee with a small joint effusion.  A June 2003 VA outpatient treatment note indicates that the MRI revealed no torn meniscus.  

The Veteran was also afforded a VA examination for his right knee in June 2003.  The Veteran had a full range of motion in the knees, bilaterally, with pain and crepitus throughout.  There was no evidence of weakness or fatigability.  There was anterior knee tenderness with positive patellofemoral grind, bilaterally, as well.  The knees were stable to varus and valgus stress testing, as well as anterior and posterior drawer testing.  It was also noted that the Veteran did not require assistive devices or braces at this time.  A diagnosis of bilateral arthritis of the knees was assigned, as well as status post arthroscopy to the right knee.  The examiner concluded that, based on the Veteran's history and physical examination, his knees were likely to continue deteriorating, with impact on his activities and occupation.  The examiner noted that the Veteran had only been trained in labor intensive employment opportunities since he was young.  

In December 2003, the Veteran was afforded a VA examination of the right knee.  The Veteran reported pain with prolonged sitting and standing.  He also endorsed stiffness, but denied clicking, popping, or locking.  He described a lot of difficulty going up and down stairs.  He also indicated that he could walk about one-half of a mile without having to stop and that he did not use a cane to assist with ambulation.  Examination revealed right knee range of motion to be from 0 to 110 degrees.  Laxity testing was negative, aside from 5 degrees of varus stress.  The knee was nontender to palpation but there was some soft tissue swelling.  There was also crepitation with a positive patellar grind.  The examiner diagnosed the Veteran with late-stage patellofemoral changes, with probable medial compartment changes as well.  

The Veteran was subsequently afforded a VA examination of the left knee in March 2004.  Again, the Veteran had a full range of motion.  Pain was only noted at the extremes of flexion.  It was again noted that the Veteran did not use any assistive devices.  There was also no ligamentous laxity, although it was noted that a May 2003 MRI of the left knee mentioned some thinning of the articular cartilage with a small knee effusion.  The Veteran was diagnosed with left knee patellofemoral pain and anterior knee pain, with chondromalacia of the patella.  The examiner concluded that the Veteran's left knee condition did not affect his employability or his activities of daily living.  It did, however, have an impact on recreation.  

The Veteran was afforded another VA examination of the knees in March 2005.  The Veteran reported having instability of the knees, and it was noted that he was now wearing support braces.  However, upon examination, the examiner concluded that the knees were stable, bilaterally.  Range of motion testing of both knees revealed flexion to 10 degrees without pain and to 60 degrees with pain.  There was no pain upon extension.  The examiner concluded that there was no change in these range of motion measurements upon repetition and that the Veteran was not fully cooperating with the testing.  McMurray, drawer and Lachmans testing were all negative, bilaterally.  The Veteran was diagnosed with degenerative joint disease of both knees as evidenced by x-rays on the right and an MRI on the left.  

The next evidence of record pertaining to the knees is a March 2008 VA outpatient treatment record.  At this time, the Veteran was complaining of constant pain to both knees that varied.  The Veteran also reported constant knee pain upon treatment in May 2008.  Range of motion testing revealed extension to 0 degrees and active flexion to 110 degrees with passive flexion to 115 degrees for the left knee.  Right knee range of motion was normal extension to 0 degrees and active flexion to 115 degrees with passive flexion to 120 degrees.  McMurray's and instability testing were negative.  The Veteran was noted to be suffering from impaired joint mobility and muscle performance associated with connective tissue disorders and localized inflammation.  His potential for rehabilitation was deemed to be good.  

The record also contains a November 2008 VA rehabilitation note.  The Veteran reported crepitus in the knees, but examination revealed a full range of motion in both knees with no effusion.  McMurray testing was negative for the left knee and the collateral and cruciate ligaments were deemed to be stable.  McMurray testing was noted to be equivocal on the right.  The therapist noted that the Veteran had an independent gait, required no assistive devices for ambulating long distances, and did not have any effusion.  

The Veteran was afforded another VA examination of the knees in December 2008.  Bilaterally, the Veteran was found to be lacking 10 degrees of extension due to pain.  Flexion of the knees was found to be between 10 degrees and 92 degrees with pain.  The examiner found no additional limitation of motion upon repetition.  There was objective evidence of moderate crepitus upon examination.  The knees were found to be stable and it was noted that while the Veteran had braces for his knees, he had recently been instructed to stop using them due to pain.  The examiner diagnosed the Veteran with bilateral degenerative joint disease of the knees with moderate grade 2 chondromalacia.  X-rays revealed bilateral arthritis and changes in the right medial joint space.  The examiner also noted that McMurray's testing was positive for meniscal derangement medially on the right.  It was noted that the Veteran was not currently employed, but his reasons for being unemployed were not indicated.  

Finally, the Veteran was most recently afforded a VA examination of the knees in July 2011.  The Veteran reported that if he was on his feet too long both of his feet would swell up.  He also endorsed symptoms of locking and instability, noting that he felt his knees give out a couple of times.  It was noted that the Veteran was currently employed as a Veteran Service representative, and his knee pain bothered him at work when sitting for long periods or when he was on his feet for long periods of time.  He indicated that he missed one to two days of work per year because of his knees.  The Veteran also reported that it impacted his activities of daily living in that he was not able to exercise like he used to.  The Veteran denied flare-ups, but did indicate that he used braces and a cane for long trips.  

Examination revealed the right knee to have extension to 0 degrees, without pain, and flexion to 50 degrees (to 60 degrees with pain).  While there was pain at the end of the range of motion, this was not further limited by repetitive use.  There was also a positive grind test and tenderness to palpation over the joint line.  The left knee had extension to 0 degrees and pain free flexion to 40 degrees (with end range pain at 60 degrees).  Motion was not further limited following repetitive use.  There was tenderness to palpation over the joints and the patellar tendon.  There was a positive patellar grind test.  Bilaterally, he had a normal Lachmans, normal drawer test, stable varus and valgus stress test, and a negative McMurray's exam.  There was no crepitus on motion either.  X-rays of the right knee revealed mild narrowing of the medial compartment joint space with early degenerative changes and small osteophyte formation behind the patella.  X-rays of the left knee revealed early narrowing of the medial compartment with small osteophyte formation.  The Veteran was diagnosed with right knee chondromalacia, patellofemoral syndrome, and left knee degenerative joint disease with patellar tendinitis.  

Left Knee

The preponderance of the previously outlined evidence demonstrates that a disability rating in excess of 10 percent for the left knee is not warranted at any time during the pendency of this claim.  The Veteran currently has a 10 percent rating under Diagnostic Code 5003 for degenerative arthritis.  Degenerative arthritis, when established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  See 38 C.F.R. § 4.71a.  According to the March 2004 VA examination, the Veteran had flexion of the left knee to 140 degrees.  A May 2008 VA treatment record revealed flexion to 110 degrees.  The Veteran was subsequently found to have flexion to 92 degrees in December 2008.  Therefore, these records clearly demonstrate that the Veteran was not entitled to a compensable disability evaluation for limitation of flexion.  

However, the most recent VA examination report of July 2011 found flexion of the left knee to 60 degrees (and only to 40 degrees without pain).  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  While the record demonstrates that flexion was possible to 60 degrees, it was noted that it was only pain free up until 40 degrees.  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

The above evidence confirms that the Veteran is entitled to a 10 percent disability evaluation for limitation of motion due to arthritis.  As already noted, arthritis is to be rated on the basis of limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  As such, a 10 percent disability evaluation has been warranted throughout the pendency of this claim, despite the fact that the Veteran did not exhibit compensably limiting flexion until July 2011.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for limitation of flexion of the left knee.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a higher rating of 20 percent is warranted when flexion of the leg is limited to 30 degrees.  The July 2011 VA examiner concluded that the Veteran had flexion to 40 degrees without pain and that there was no further reduction in motion upon repetition.  The Veteran also denied suffering from flare-ups during this examination.  As such, the preponderance of the evidence demonstrates that a disability evaluation in excess of 10 percent, as of July 20, 2011, is not warranted.  

The Board recognizes that the March 2005 VA examination report notes that the Veteran was limited in flexion to 10 degrees without pain and to 60 degrees with pain.  However, the examiner noted that the Veteran did not appear to be fully cooperating during this examination.  This assertion appears to be supported by subsequent medical evidence.  Specifically, the Veteran was found to have flexion to 110 degrees in May 2008.  This evidence suggests that the March 2005 findings were not accurate, as the examiner noted that the Veteran was not cooperating and that all subsequent findings demonstrated a greater range of motion.  As such, the Board does not find these measurements to be reliable.  

The Board notes that in its previous decision of July 2009, it was concluded that the Veteran's claim was more appropriately rated under Diagnostic Code 5261 for limitation of extension of the knee, as the December 2008 VA examination found that the Veteran lacked 10 degrees of extension in the left knee due to pain.  However, upon review of all of the evidence of record, including that prepared since the December 2008 VA examination, it is clear that a separate compensable disability evaluation for limitation of extension of the left knee is not warranted.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted when extension of the leg is limited to 10 degrees.  While the December 2008 VA examination report does indicate a loss of 10 degrees of extension due to pain, a treatment record prepared just one month earlier in November 2008 indicates that the Veteran had a full range of motion of the left knee.  Also, upon examination in July 2011, the Veteran was found to have full extension to 0 degrees without pain.  The Veteran was also noted to have pain free extension to 0 degrees in June 2003, March 2004, March 2005 and March 2008.  Therefore, the single notation of extension limited to 10 degrees due to pain does not demonstrate a period of distinct symptomatology that would warrant a staged rating.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher or separate disability evaluation.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee.  See 38 C.F.R. § 4.71a.  The Board notes that the Veteran has reported, on occasion, instability of the left knee.  However, upon examination in June 2003, the examiner concluded that the left knee was in fact stable.  Also, in March 2005, the examiner noted that despite the Veteran's assertions of instability, an objective examination revealed the left knee to in fact be stable.  Ligaments were also deemed to be stable during rehabilitation in November 2008 and upon examination in December 2008.  Finally, the July 2011 VA examiner concluded that the knees were stable.  As such, a separate disability rating under Diagnostic Code 5257 is not warranted.  

Finally, there is no evidence of dislocated cartilage with frequent episodes of locking, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, genu recurvatum, or ankylosis of the left knee.  A May 2003 MRI did suggest some thinning of the articular cartilage.  However, the evidence demonstrates that the Veteran has not actually had cartilage removed from the left knee.  Also, there is no evidence of frequent episodes of locking associated with this thinned cartilage.  As such, the remaining diagnostic codes pertaining to the knee do not apply to the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected left knee disability.  However, he has not provided VA with any evidence, lay or otherwise, demonstrating that he in fact meets the criteria for a disability evaluation in excess of 10 percent for a left knee disability.  As such, his assertions fail to demonstrate that a higher disability evaluation is warranted.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's left knee disability results in pain and limitation of motion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260-61.  The rating criteria also offer a higher disability evaluation based on a worsening of symptomatology.  Therefore, the available schedular evaluations are adequate.  The evidence also does not suggest that the Veteran's knee disability alone has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been any periods of hospitalization.  The Board recognizes that the Veteran does suffer some degree of occupational impairment.  According to the June 2003 VA examiner, it was likely that the Veteran would experience occupational impairment as this condition continued to worsen.  However, the July 2011 examination report indicates that the Veteran was presently employed and that he only lost one to two days of work the prior year for his knees.  A 10 percent disability evaluation inherently recognizes some degree of occupational impairment.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as discussed in detail above, the preponderance of the evidence demonstrates that the Veteran has not suffered from symptomatology for any distinct period that would warrant a higher disability evaluation.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for a left knee disability must be denied.

Right Knee

The Veteran also contends that he is entitled to a disability rating in excess of 10 percent for his right knee disability.  While the preponderance of the previously outlined evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for limitation of motion of the right knee, the evidence does suggest that he is entitled to a separate disability evaluation of 20 percent for dislocated semilunar cartilage.  

The Veteran currently has a 10 percent rating under Diagnostic Code 5003 for degenerative arthritis.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees and a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  According to the June 2003 VA examination, the Veteran had a full range of motion without pain.  Flexion was also noted to be to 110 degrees upon examination in December 2003.  In March 2008, active flexion was to 115 degrees, and in July 2011, the Veteran had flexion to 50 degrees without pain.  Therefore, the preponderance of the evidence of record fails to demonstrate that the Veteran suffers from a compensable degree of loss of flexion in the right knee.  

The Board again recognizes that the March 2005 VA examiner found flexion was only to 10 degrees without pain.  However, the examiner specifically found that the Veteran was not cooperating with the examination, and all preceding and subsequent medical treatment directly contradicts this finding.  As such, the Board does not find the March 2005 finding of severely limited flexion to be reliable.  

The preponderance of the evidence also demonstrates that the Veteran does not suffer from a compensable level of limited extension.  Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran was found to have full extension in June 2003, December 2003, March 2008, and November 2008.  The July 2011 VA examiner also found full extension to 0 degrees without pain.  

The Board recognizes that the March 2005 VA examiner found extension was limited to 10 degrees.  However, as already discussed, this examination is of questionable probative value in light of the examiner's conclusion that the Veteran was not cooperating with testing.  Also, while the December 2008 VA examiner found that the Veteran was lacking 10 degrees of extension due to pain, this finding was contradicted one month earlier during rehabilitation in November 2008 and upon subsequent examination in July 2011.  Therefore, it does not appear that the Veteran has suffered from a compensable degree of limited extension for any distinct period of time at any time during the pendency of this claim, even when taking into consideration the DeLuca criteria.  See 8 Vet. App. at 202.  

The above conclusion is further supported by the frequent findings that, despite the pain experienced by the Veteran at differing degrees of movement, repetitive motion does not result in further limitation.  Also, in July 2011, the Veteran specifically denied flare-ups of symptomatology associated with this disability.  As such, the preponderance of the evidence demonstrates that a higher disability evaluation is not warranted for limitation of motion.  

The Board has again considered whether the Veteran might be entitled to a separate disability evaluation under any other applicable diagnostic code.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee.  38 C.F.R. § 4.71a.  While the Veteran has endorsed sensations of his knee giving out, objective testing revealed it to be stable in June 2003, March 2005, March 2008, November 2008, December 2008 and July 2011.  The Veteran was noted to have 5 degrees of varus stress during laxity testing in December 2003.  However, examination performed in June 2003 and March 2004 revealed no ligamentous laxity.  This demonstrates that the Veteran has not suffered from "recurrent" subluxation or instability during the pendency of this claim, and as a such, a separate disability evaluation under Diagnostic Code 5257 is not warranted.  

Finally, the Board has considered whether the Veteran is entitled to a separate disability evaluation for torn or removed cartilage.  Under Diagnostic Code 5259, a separate disability evaluation of 10 percent is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability evaluation is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion.  38 C.F.R. § 4.71a.  

A June 1995 service treatment MRI reveals that the menisci was normal, the cruciate ligaments were intact, the medial collateral ligament was normal and the lateral collateral complex was normal.  However, in October 1995, cartilage was removed to treat chondromalacia of the right knee.  In January 1997, the Veteran reported increased pain, swelling and patellar pressure in the right knee.  

A May 2003 MRI confirmed that the Veteran was suffering from chondromalacia of the right knee, status post arthroscopic.  According to a November 2008 VA rehabilitation note, McMurray's testing was negative for the left knee, but it was deemed to be equivocal for the right knee.  Upon examination in December 2008, McMurray's testing was found to be positive, indicating meniscal derangement medially on the right side.  While McMurray's testing was deemed to be negative upon examination in July 2011, damaged cartilage has been confirmed by radiographic evidence.  

Throughout the claim, the Veteran has reported symptoms of intermittent locking of the right knee.  He has also described symptoms of swelling of the knee and constant pain.  Therefore, the Board concludes that the Veteran is entitled to a separate disability evaluation of 20 percent under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  This is the highest disability evaluation available under this Diagnostic Code.  

As already noted, the rating schedule represents as far as practicable, the average impairment of earning capacity.  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Veteran's symptoms associated with his service-connected right knee disorder are pain, limited motion, and episodes of locking and effusion.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5258, 5260-61.  The evidence does not suggest that the Veteran's knee disability alone has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been any periods of hospitalization.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Finally, the Board has considered Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether a staged rating should be assigned.  However, the evidence of record demonstrates that the Veteran's arthritis has not resulted in a compensable amount of limited motion at any time during the pendency of this claim, and that the Veteran has consistently suffered from symptoms of pain and swelling related to his dislocated cartilage.  As such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that a separate disability evaluation of 20 percent is warranted for symptomatology associated with dislocated semilunar cartilage.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 10 percent for limited motion of the right knee.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a back disability is reopened.  

An initial disability evaluation in excess of 10 percent for a left knee disability is denied.  

A disability evaluation in excess of 10 percent for limited motion of the right knee is denied.  

A separate disability evaluation of 20 percent for dislocated semilunar cartilage of the right knee is granted.  






	(CONTINUED ON NEXT PAGE)
REMAND

Back Disability

The Veteran contends that he is entitled to service connection for a back disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran indicated in his July 2006 appeal to the Board (Form 9) that he wished to be scheduled for a hearing before a Veteran's Law Judge with the Board.  He indicated that he would take either a videoconference hearing or a Travel Board hearing, whichever could be scheduled first.  However, as it has been more than five years since the Veteran made this request, and since the Veteran has not again expressed a desire to be scheduled for a hearing, he should be contacted and asked to clarify his present intent.  If the Veteran no longer desires a hearing (which seems feasible in light of the time passed with no statement received by the Veteran), his claim should not sit idle while waiting to be scheduled for a hearing.  

Furthermore, the Veteran indicated in his July 2006 appeal to the Board that he believed his current back disability may be secondary to his service-connected bilateral knee disabilities.  Examination reports from 2011 fail to reflect that consideration of his claim on this basis was ever undertaken.  As such, the Veteran's claims file should again be referred to the July 2011/September 2011 VA examiner for an opinion as to whether it is at least as likely as not that the Veteran's current back disability is secondary to his service-connected bilateral knee disabilities.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to clarify whether he still desires to be scheduled for a hearing before a Veterans Law Judge with the Board.  He should also be asked to clarify whether he desires a Travel Board hearing at his local RO or a videoconference hearing.  If the Veteran indicates that he still desires a hearing, he should be scheduled for one at the earliest opportunity, as his original request was received more than five years ago.  

2.  Again refer the Veteran's claims file to the VA examiner who performed the Veteran's VA examination of July 2011 and September 2011.  A copy of this remand must also be provided to the examiner and the examination report should reflect review of these items.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current back disability manifested as a result of his service-connected bilateral knee disabilities.  

If it is determined that the Veteran's back disability is not due to his bilateral knee disabilities, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current back disability has been permanently aggravated beyond its natural progression as a result of his service-connected knee disabilities.  

A complete rationale must be provided for all opinions offered and a new examination is not required unless deemed to be by the assigned examiner. 

3.  The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


